Citation Nr: 1341478	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-32 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1953 to November 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was most recently before the Board in March 2013.

In October 2012, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDING OF FACT

For the entire initial rating period, the Veteran had bilateral hearing loss manifested by no worse than a combination of level IV hearing acuity in the right ear and level VI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met in any period during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Duty to Notify

As the December 2008 rating decision granted service connection for hearing loss, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3)(no VCAA notice required because of filing of NOD); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required).  As for rating the Veteran's disability, the relevant disability rating criteria have been provided to the Veteran, including in the September 2008 statement of the case.

Duty to Assist

The Veteran has undergone VA examinations that addressed the rating matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Further, the Board has considered the U.S. Court of Appeals for Veterans Claims' holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A review of the VA audiological examinations reflect that the examiners noted the Veteran's situation of greatest difficulty in hearing and provided an adequate description of the functional effects of the Veteran's hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations in this appeal has been met.

The Board finds that there has been substantial compliance with its January 2013 and March 2013 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board observes that in August 2013 a VA audiologist's opinion was obtained.  Additional private medical records have been obtained from the Victoria ENT Hearing Center and the Coastal Bend Hearing Clinic.  The Veteran also indicated that he had never used Rail Crew Xpress and never submitted such previously.  The Victoria ENT Hearing Center clarified the testing method and state licensing of the examiner.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Because the appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is met.  If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

To be considered adequate evidence for VA evaluation purposes, testing must be accomplished by a state-licensed audiologist and include both puretone audiometry results and the results of a controlled speech discrimination test, specifically the Maryland CNC test.  38 C.F.R. § 4.85(a).  Tests which do not meet these requirements may not be considered in assigning a rating.

A December 2008 rating decision granted service connection for bilateral hearing loss and assigned a 10 percent rating, effective October 17, 2008.

In April 2007 the Veteran underwent a private audiological examination.  Pure tone threshold testing at 3,000 Hertz was not undertaken.  Speech recognition ability was 80 percent in the right ear and 84 percent in the left ear.  The average pure tone threshold was described as 50 decibels in the right ear and 45 decibels in the left ear.

An October 2008 private audiometric examination noted that the average pure tone threshold was 55 decibels in the right ear and 95 decibels in the left ear.  Pure tone threshold testing at 3,000 Hertz was not undertaken, and speech recognition scores were 80 percent in the right ear and "could not test" in the left ear.

In December 2008 the Veteran underwent a VA (QTC) audiological examination.  The Veteran reported hearing loss functional impairment that included being unable to adequately participate in conversations.  Pure tone thresholds, in decibels, were, in pertinent part, as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
30
50
60
60
LEFT
55
65
70
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 50 decibels in the right ear and 69 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 88 percent in the right ear and 72 percent in the left ear.  The audiological findings correspond to a level II hearing in the right ear and level VI hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level II hearing in the right ear and level VI hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86(a) for exceptional patterns of hearing impairment, as pure tone threshold levels were 55 dB or higher at each of the four frequencies.  However, as Table VIA yields only a level V in the left ear (lower than the level VI obtained under Table VI), a higher rating under 38 C.F.R. § 4.86(a) is not warranted.  Further, as the December 2008 examination findings did not reveal pure tone threshold levels of 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz, 38 C.F.R. § 4.86(b) is not for application.  38 C.F.R. § 4.86(a) and (b).

A March 2011 VA record indicates that the attempt to provide the Veteran a VA audiological examination was essentially invalid as the scores obtained from that examination were deemed unreliable.

A March 2012 private audiometric examination noted that the average pure tone threshold testing at 3,000 Hertz was not undertaken and speech recognition ability was not based on the Maryland CNC test.  The examiner noted that the Veteran's hearing appeared better than that found on audiometric testing.

At his October 2012 Board hearing, the Veteran's spouse stated that the Veteran's hearing had been worsening through the years.  The Veteran would often misunderstand what people had said and was forced to "huddle" to talk with him.  The Veteran indicated that his hearing aids would offer some help in hearing better but that he basically had to read people's lips.  He was unable to hear on his left side.  The Veteran indicated that he was retried and had retired due to "working a period of time."  He did indicate that he had been fired from a job due to hearing problems.  The Veteran essentially indicated that his hearing difficulties had impaired his social life.  He also stated that after he had been fired from his last job because of an incident involving his hearing impairment he did not attempt to get any other work.

A February 2013 VA record noted that audiological testing for evaluation purposes was not obtained due to "poor interest consistency."

At an August 2013 VA examination it was noted that the Veteran had no difficulty in communicating or hearing and understanding questions asked of him with his hearing aids in place.  The examiner indicated that upon examining the Veteran's ears, one at a time with the hearing aid removed from that ear, the Veteran had no difficultly understanding and responding to questions spoken by the examiner directly into each ear with the hearing aid out.  The examiner, a Board certified otolaryngologist, indicated that it was known that average conversation takes place in the 40 to 50 dB range, with his [the examiner's] voice falling into the mid and  low range frequencies.  Upon reviewing the audiograms, the examiner stated that a pattern of decreased cooperation with more recent audiograms appeared to be an issue, with the audio testing scheduled for February 16, 2013 deemed essentially non informative, and included the remarks from the February 2013 examiner that "A definitive statement regarding current hearing sensitivity could not be made today due to poor interest consistency."  The examiner noted that the Veteran's VA electronic medical records were reviewed for evidence of increasing hearing loss.  The examiner indicated that it was "interesting to note" that Mental Health group sessions in 2013 listed the Veteran as being a very active participant, "with no description of any hearing difficulties."  The examiner estimated that the Veteran's low and mid range hearing was likely in the 40-50 dB range, or better, in both ears.  

The September 2013 examiner stated that the audiogram in the records that best fit the Veteran's current estimated hearing loss was the one from April 19, 2007, by the Victoria ENT Hearing Center, with the listed audiologists on the form all being  certified audiologists.  The examiner indicated that the April 19, 2007 audiogram demonstrated a speech discrimination score of 80 percent in the right ear and 84 percent in the left ear, with speech reception thresholds (SRT) of 50 dB for the right ear and 45 dB on the left.  It was noted that performing additional and repeated audiograms would more likely than not fail to provide useful additional information.

The results from the April 2007 audiogram (as interpreted by the August 2013 VA examiner) do not reveal a higher rating in this case.  Pure tone threshold were 50 decibels in the right ear and 45 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 80 percent in the right ear and 84 percent in the left ear.  The audiological findings correspond to a level IV hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level IV hearing in the right ear and level II hearing in the left ear yields a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86(a) for exceptional patterns of hearing impairment, but, as pure tone threshold levels were not 55 dB or higher at each of the four frequencies and as the April 2007 examination findings did not reveal pure tone threshold levels of 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz, 38 C.F.R. § 4.86(b) is not for application.  38 C.F.R. § 4.86(a) and (b).

The Board has reviewed the Veteran's statements and his spouse's testimony regarding difficulties with hearing loss, and finds the statements to be credible and consistent in reports of the difficulties in hearing that he experiences.  The Veteran is competent to give evidence about what he observes or experiences concerning his hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board recognizes the difficulties that the Veteran experiences as a result of his hearing loss, specifically including difficulty in being able to hear conversations and the necessity of having to "huddle" to hear clearly, and finds that such reports of difficulties are consistent with the speech recognition percentage scores and audiometric decibel thresholds as measured; however, the Board finds to be more probative the very specific audiometric test scores-both the decibel thresholds on audiometric testing and speech recognition scores as tested.  See  Lendenmann v. Principi, 3 Vet. App. 345 (1992) (the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained).  Without a showing of extraschedular factors, the Board is bound by law to apply VA's rating schedule based on the audiometry results and speech recognition scores.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, a review of the evidence in this case reveals that a rating in excess of 10 percent for bilateral hearing loss has not been demonstrated at any time during the entire appeal period.  The preponderance of the evidence is against a higher rating, and the benefit of the doubt rule is therefore not applicable.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this Veteran's case, the Board recognizes and has considered the complaints of decreased auditory acuity and speech recognition impairment.  The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability.  The hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, which schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The fact that there is occupational impact does not render the rating schedule inadequate to evaluate the level of disability. 

Because the schedular rating criteria is adequate to rate the Veteran's service-connected hearing loss, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his October 2012 Board hearing, the Veteran essentially indicated that he had been fired from his last job because of an incident involving his hearing impairment and did not attempt to get any other work.  The Board also notes that as the December 2008 RO decision granted service connection for tinnitus, the Veteran's service-connected disability picture is broader than just hearing loss.  Entitlement to a TDIU has not been adjudicated by the AOJ, nor developed for appellate consideration at this time.  As such, it must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records since August 23, 2013.

2.  Issue VCAA notice relative to the issue of entitlement to a TDIU.

3.  Undertake any other necessary development and then adjudicate the issue of entitlement to a TDIU rating.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


